Citation Nr: 0530816	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  04-16 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 on the basis that 
treatment received at the VA Medical Center (VAMC) in Loma 
Linda, California on July 18, 2001, and August 23, 2001, 
caused or contributed to cause the veteran's death. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter 




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to 
September 1945.  He died on August [redacted], 2001.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Los Angeles, 
California that denied the appellant's claim of entitlement 
to dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 on the basis that treatment 
received at the VAMC in Loma Linda, California caused or 
contributed to the veteran's death.  A hearing was held 
before the undersigned Veterans Law Judge at the RO (i.e. a 
Travel Board hearing) in August 2005.


FINDINGS OF FACT

1.  The veteran, who had established service connection for 
malaria and a psychiatric disorder, died on August [redacted], 2001, 
at a private medical facility; he was seen on an outpatient 
basis at the VAMC Loma Linda on July 18, 2001, and August 23, 
2001.  

2.  The cause of the veteran's death was due to hypertensive 
cardiovascular disease, with chronic obstructive pulmonary 
disease (COPD) listed on the death certificate as a 
significant condition contributing to his death but not 
related to the cause of death.  

3.  The veteran's death was not proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to dependency and 
indemnity compensation benefits under 38 U.S.C.A. § 1151, on 
the basis that treatment received at the VAMC Loma Linda 
caused or contributed to the veteran's death, are not met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and her representative contend, in substance, 
that the appellant is entitled to dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151.  As will be discussed below, the appellant claims 
that, among other things, the veteran was not properly 
treated on July 18, 2001, and August 23, 2001, when he 
presented at the Loma Linda VAMC, including that certain 
tests were not accomplished and that he was not admitted to 
the VA hospital in August 2001. 

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA) and implementing 
regulations modified VA's duties to notify and assist 
claimants; however, this law also provides that VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. § § 3.159(a)-(c) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In an April 2004 Statement of the Case as well as in a 
September 2004 Supplemental Statement of the Case, the 
appellant was advised of the laws and regulations pertaining 
to her claim of entitlement to dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151.  Collectively, these documents informed her of the 
evidence of record and explained the reasons and bases for 
the denial of this claim.  

In addition, the appellant was sent a letter dated in March 
2003 that informed her of what evidence they would obtain and 
what she could do to help obtain additional evidence.  This 
letter also, essentially, requested that she provide any 
medical evidence in her possession that pertained to this 
claim.  This letter did not, unfortunately, inform her of 
evidence not of record that is necessary to substantiate this 
specific claim for 38 U.S.C.A. § 1151 benefits; rather, it 
informed her of what evidence was necessary to substantiate a 
claim for the cause of the veteran's death.  

It is, however, clear that the appellant and her 
representative were aware and otherwise informed of the 
evidence necessary to substantiate this claim.  In her 
November 2002 informal claim for these benefits, the 
appellant made specific references to 38 U.S.C.A. § 1151, and 
discussed the matter in terms of negligence on the part of 
VA.  In addition, attached to her June 2003 notice of 
disagreement was a print-out of a list of questions that 
pertain to claims for benefits under the provisions of 
38 U.S.C.A. § 1151.  Finally, in various other statements of 
record and in reviewing her and her representative's 
contentions made during the August 2005 Travel Board hearing, 
it is clear that the appellant (and her representative) was 
well aware of the evidence necessary to substantiate this 
claim.  

As such, the Board finds that the VCAA notice requirements 
have been met with respect to this claim, because while full, 
adequate notice was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the claim, the 
notice was provided and/or the appellant had knowledge of 
this notice prior to the most recent adjudication of the 
claim (see the September 2004 Supplemental Statement of the 
Case).  The appellant was fully aware of the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board thus finds that any error in the timing and content 
of the specific VCAA notice was not prejudicial to the 
appellant, and there is no reason in further delaying the 
adjudication of the claim decided herein.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); cf. Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

With regard to the duty to assist, it is noted that VA and 
private medical records have been obtained and associated 
with the claims folder, including records of the specific 
treatment relevant to this claim, i.e. records dated in July 
and August 2001.  According to a July 2004 report of contact 
form, the RO was going to forward the record for a medical 
opinion if the appellant was able to get a medical statement 
from the veteran's primary VA caretaker (which she had 
indicated she would attempt to do) as well as, possibly, 
additional statements.  According to a September 2004 report 
of contact form, contact was made with the caretaker, a nurse 
practitioner, who indicated that she did not feel comfortable 
submitting a statement.  No further evidence was received 
from the appellant.

Thus, on appellate review of these issues, the Board sees no 
areas in which further development is needed.  Under these 
circumstances, the Board finds that appellate review, at this 
juncture, is appropriate.

The veteran's claim for dependency and indemnity compensation 
benefits is premised on 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2002).  The current provisions of 38 U.S.C.A. § 1151 provide, 
in pertinent part, that dependency and indemnity compensation 
shall be awarded for a qualifying death of a veteran in the 
same manner as if such death was service-connected.  A death 
is a "qualifying death" if it was not the result of the 
veteran's willful misconduct and was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by VA, either by a VA 
employee or in a VA facility, and the proximate cause of the 
death was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.

Thus, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability or death from VA hospitalization, or 
medical or surgical treatment, the results of which were not 
reasonably foreseeable. See Boeck v. Brown, 6 Vet. App. 14, 
16-17 (1993), Ross v. Derwinski, 3 Vet. App. 141, 144 (1992).  
In the alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, negligent, 
or otherwise administered in some degree of error as set 
forth above.

For historical purposes, it is noted that during the 
veteran's lifetime, service connection was established for 
malaria and anxiety.  Records from the Beaver Medical Group, 
L.P. reflect that elevated blood pressure was indicated in 
January 1998, which the veteran was instructed to monitor, 
and that hypertension was diagnosed in April 2000.  

VA outpatient treatment records reflect that hypertension was 
also diagnosed in January 2001.  These outpatient treatment 
records also reflect that the veteran presented on July 18, 
2001, with complaints of severe low back pain after helping 
to put up a fence a few days earlier.  He said that pain 
subsided but returned accompanied by right side chest pain 
with deep breathing that radiated to the low back.  
Examination revealed reproducible right pleuritic pain with 
deep breathing, and a regular heart rate and rhythm without 
murmurs, S3 or S4.  Muscle spasm with reproducible pain on 
flexion and lateral rotation of the spine was noted.  The 
veteran was diagnosed with an acute onset of low back pain 
secondary to muscle strain, was prescribed pain medication, 
and was instructed to avoid stressful activity.  Chest X-rays 
taken showed no acute disease, but a "minor abnormality" 
was noted.

The record reflects that the veteran presented at the VAMC on 
August 23, 2001, just before 11 o'clock in the morning, 
complaining of right chest pain radiating to his back.  It 
was noted that he presented with similar complaints on July 
18, 2001, but that now he had increased shortness of breath, 
became easily fatigued, and had a persistent dry cough.  The 
veteran requested an evaluation and was referred to a doctor.  

The records reflect that he was seen by a medical examiner 
just after 3:30 PM.  It was noted that his medical history 
and/or current problems included hypertension not otherwise 
specified, gastroesophageal reflux disease, and primary 
insomnia.  The veteran complained of right side chest pain 
and dyspnea on exertion.  He stated that similar pain 
experienced on July 18th dissipated but had returned a few 
days ago after he mowed the lawn, and that now inhaling 
caused the right side pain.  It was noted that the veteran 
had no recent illnesses, cough, or substernal chest pain.  

An electrocardiogram (EKG) revealed sinus tachycardia, left 
axis deviation, and right brundle branch block.  Chest X-rays 
showed chronic obstructive pulmonary disease (COPD) with no 
infiltrate.  It was noted that the veteran appeared well-
nourished and developed, and that he was hyperventilating 
despite being wheeled in in a wheelchair.  It was noted that 
the veteran's respiration rate was within normal limits after 
a few minutes.  His lungs were clear to auscultation without 
wheezes or crackles, and his heart had a regular rate and 
rhythm without murmurs, S3 or S4.  The veteran's chest was 
non-tender to palpation, his abdomen soft, non-tender, and 
non-distended without masses, and there was no extremity 
cyanosis or edema.  The veteran was diagnosed with right side 
pleuritic pain, dyspnea on exertion, and hypertension.  It 
was noted that the plan was for the veteran to decrease 
activity and to return to the clinic if symptoms persisted.  

Private ambulatory records reflect that the veteran's wife 
called 911 on August 25, 2001, and stated that the veteran 
complained of shortness of breath and that she subsequently 
found him unresponsive.  He was transported, in full 
cardiopulmonary arrest, to Arrowhead Regional Medical Center, 
where he was pronounced dead early on August [redacted].  Records 
from this facility indicate that the veteran had a history, 
provided by the appellant, of hypertension and recent fatigue 
and shortness of breath and had been followed by the VAMC.  

The veteran's death certificate indicates that the immediate 
cause of his death was hypertensive cardiovascular disease, 
and that COPD was a significant condition contributing to 
death but not related to the cause.  

In an April 2002 letter, a patient advocate indicates that 
the appellant felt that the veteran did not receive adequate 
care for the symptoms he presented with in August 2001 and 
that a more complete work-up should have been done.  In her 
informal claim received in November 2002, the appellant 
contends that medical treatment was delayed by failing to 
test for and diagnose a disease in a timely manner (assuming 
in July 2001); that the treating examiner failed to refer him 
to a cardiovascular surgeon; that the examiner failed to 
follow up on an abnormal test result; that the veteran was 
prematurely discharged in August 2001; and that all of these 
things resulted in his death.  

In her June 2003 notice of disagreement the appellant 
indicated that the veteran's primary care taker at the VAMC, 
a nurse practitioner, told her that she would have had the 
veteran admitted to the hospital for observation in August 
2001, and asked her if a blood test was accomplished.  As 
noted above in part, a report of contact form dated in 
September 2004, executed by the veteran's representative, 
indicates that contact was made with the nurse practitioner, 
who indicated that while she may have stated that the veteran 
may have been able to be saved if treated sooner and 
properly, she did not feel comfortable putting it in writing.  
At or around the time the appellant submitted her notice of 
disagreement, she also provided an article, apparently dated 
in May 2003, which indicates that VA hospitals had a higher 
mortality rate for cardiac patients than Medicare patients 
treated in community hospitals.

During the August 2005 Travel Board hearing, the appellant 
testified that when she picked up the veteran from the VAMC 
on August 23, 2001 (after he was treated), she wanted to take 
him to the emergency room but he told her that he just wanted 
to go home.  She explained that prior to July 2001, the 
veteran did not know he had a cardiovascular disorder, and 
that a stress test had never been performed.  She added that 
he sat at the hospital on August 23, 2001, for a long period 
of time and was diagnosed with hyperventilating.  The 
appellant also testified that the veteran did not feel much 
better after the August 23, 2001, treatment.  She and the 
veteran's daughter also indicated that the veteran had been 
taking blood pressure medication for a few years prior to his 
death.  

The veteran's representative argued that the veteran was not 
properly tested in July 2001, in that his heart was not 
examined and testing was not undertaken.  He contended that 
VA was negligent in sending the veteran home on August 23, 
2001, and that had he been hospitalized he may have not had 
the heart attack or would otherwise have been kept alive.  

Taking into account all of the evidence discussed above, the 
Board concludes that it is not shown that the proximate cause 
of the veteran's death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing medical care on July 18, 2001, or 
August 23, 2001, or that the proximate cause of his death was 
an event which was not reasonably foreseeable.

The record does not reflect that the heart attack suffered by 
the veteran on August 25, 2001 (and subsequent death the next 
day) was caused, through carelessness, negligence, an error 
in judgement, lack of proper skill, or otherwise, by the 
medical treatment he received at the Loma Linda VAMC on July 
18, 2001, or August 23, 2001.  

The outpatient treatment record dated on July 18th indicates 
that the veteran was treated and released, and ordered not to 
engage in stressful activity, and there is no indication that 
this treatment and recommendation was erroneous or negligent.  
It is also noted that his heart rate was normal at the time 
even though some minor abnormality was seen on chest X-ray.  

The records reflect that on August 23rd an EKG was 
accomplished and that chest X-rays were taken, and that sinus 
tachycardia, a right brundle branch block, and COPD were 
indicated.  The veteran was told at the time to decrease 
activity and return to the clinic if symptoms persisted, and 
there is, again, no indication that this treatment and 
recommendation was erroneous or negligent.  It is pointed out 
that while the veteran was hyperventilating when first 
examined, his respiratory rate had stabilized by the time he 
left the VAMC that day.  

In hindsight, had the veteran been admitted to the VA 
hospital in August 2001 for observation or otherwise, or had 
additional testing been accomplished at that time or back in 
July 2001, he may have been in better position to be treated 
when he had his heart attack.  There is no medical evidence 
of record to support a finding, however, that by not 
admitting the veteran and not further testing him, VA was 
careless, negligent, showed a lack of proper skill, or erred 
in judgment (in this regard, it is again noted that the 
veteran's primary care-taker was apparently unwilling to 
state such a conclusion in writing).  Further, while it is 
regrettable that the veteran had to wait several hours to be 
seen by a VA examiner on August 23, 2001, there is no 
suggestion in the medical evidence that this detrimentally 
impacted his health or resulted in his death.  

The Board is sympathetic to the appellant's claim, however, 
to find that the veteran would not have gone into cardiac 
arrest on August 25, 2001, (or died as a result of his 
hypertensive cardiac disease) had he been admitted or had 
additional testing been accomplished in July or August 2001 
would require the Board to engage in speculation.  And the 
evidence simply does not indicate that, even if the Board 
were to reach that conclusion, the failure to admit the 
veteran, the delay in treatment, and/or the failure to 
perform additional tests, amounted to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.  

The weight of the credible evidence indicates that the 
veteran's death was not caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA in furnishing medical 
treatment, or by an event not reasonably foreseeable during 
such medical treatment.  Thus the criteria for dependency and 
indemnity compensation benefits under 38 U.S.C.A. § 1151 are 
not met.

It is pointed out that the appellant's own opinions, as well 
as her representative's, that the veteran's death was caused 
by VA treatment are not competent evidence, as she is a lay 
person (and it has not been argued that her representative 
has a medical background), and medical diagnosis and nexus 
are matters requiring medical expertise. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  It is also pointed out 
that miscellaneous article(s) submitted by the appellant are 
not specifically related to veteran, and as such, are of 
little probative value.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Dependency and indemnity compensation benefits under 
38 U.S.C.A. § 1151 is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


